Baker, J. I concur in the reversal of this judgment, but do not concur in the reasoning of the majority of the court, or in the conclusion reached by them as to the measure of plaintiff’s recovery. I am of opinion Burnett, who has succeeded Atkins in the administration of this trust fund, and is its legal custodian, has a right to recover in this action at law, the whole of the trust fund, his proper costs and charges. The time fixed by the testator for the distribution of the fund has not yet arrived. I do not think that should be allowed to he done indirectly that cannot lawfully be done directly.